DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Upon further review, the information disclosure statement filed 6/17/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign references cited in the statement and information referred to therein has not been considered.  The office provided the foreign references on a PTO-892 attached to the instant office action.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. PCT/US15/65348; 62/252,893; 62/180,175; and 62/091,027, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 63-67 do not provide written support for the claimed method comprising the elected species: mutant protein causes cystic fibrosis (CF).  The mutation is not directed to any particular gene, but the skilled artisan would understand that the mutation is found in the CFTR amino acid or nucleotide sequence (RNA or DNA). The mutation would embrace one found in number of different species of subjects (mammals, rodents, mice, primates, dogs, humans, etc.).  The disclosure of the prior filed applications generically contemplate the limitation ‘mutant protein that causes cystic fibrosis’ and provides one example delta508 mutation found in humans.  The disclosures do disclose two amino acid substitutions that are associated with this mutation.  A change in CF protein coding sequence, from R555K, and R553M suppresses the deleterious effects of the delta508 mutation. 
With respect to claims 63 and 64 none of the prior-filed applications provide written support for what mutant proteins that cause a disease (e.g., cystic fibrosis) can be modified to produce a non-wild-type codon that results in a non-disease-causing amino acid.  The applications do not describe any non-wild type codon that would result from modifying a codon in a mutated CFTR amino acid sequence.  The modification to the genome sequence modifies the mutated codon could/could not result in another disease-causing codon. This would cause the skilled artisan to further experiment with this step and determine which sequences would result in a non-disease-causing amino acid.
Cited Figures 23 and 24 show support for delta508 in humans.  However, the figures appear for the first time in PCT/US15/65348.  None of the provisional applications appear to disclose these figures.  This one sub-species (delta508) does not represent the genus of mutant protein that cause CF because it does not share an essential element that is required for each mutation in a CFTR sequence.  In addition, the delta508 only appears in humans and not in other species.  "It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose." Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997). 

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered and found  partially persuasive.
Applicant cites pages 42, 43, and 45 and tables 1 and 2 in the provisional applications for support, but does not appear to disclose which application is being referenced.  Tables 1 and 2 appear to be only in provisional application no. 62/252,693 filed on 11/9/15.
Pages 42, 43, and 45 in all of the provisional application provide support for deltaF508 in a CF protein.  Pages 42, 43, and 45 of US 62/091,027 contemplate the genus of mutations causing CF, including delta508.  A change in CF protein coding sequence, from R555K, and R553M suppresses the deleterious effects of the delta508 mutation.  Thus, the two amino acid changes are not two additional mutations from a mutant protein that causes CF.  These two changes are related to delta508 and only provide additional support for the one mutation delta508F.
The argument based on Tables 1 and 2 is not found persuasive because while these tables provide support for chemically modified oligonucleotides.  These oligonucleotides target a null mutation in green fluorescent protein (GFP).  GFP is directed to a different nucleotide sequence and encodes a protein that is not involved in cystic fibrosis.  
Thus, in view of the earliest filed provisional application 62/091,027, the instant claims 1 and 50-62 and 66-67 enjoy support to the effective filing date 12/12/14, including a mutated human CFTR protein causing CF, including delta508.  However, a genus of mutant proteins that cause cystic fibrosis and claims 63-65 do not enjoy priority to the prior-filed applications for the reasons set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are examined based on the elected species (cystic fibrosis).
The claimed method embraces modifying a genomic sequence in a cell or in an individual, wherein the cell or the individual has a mutant protein that causes cystic fibrosis (CF).  The disorder can be caused by a delta 508 mutation or other mutations causing cystic fibrosis.  See also Figure 23 and 24.  Figure 24 provides editing oligonucleotide sequence for delta 508 mutation in gene encoding a CFTR amino acid sequence.  This appears to be from a human CFTR gene.  The specification does not provide written description for any other type of mutation in different subjects.  The specification does not provide written description for the genus of mutant proteins that cause cystic fibrosis.  The skilled artisan would possess the knowledge that there are over several hundred mutations of the CFTR gene and one mutation delta508 accounts for the majority of CF cases.  The sequences embrace a variety of sequences from different subjects, including mammals, humans, rodents, primates, and mice. The specification does not disclose that the delta 508 mutation found in humans is also found in any other species.  The specification does not disclose that this mutation in humans has a sequence that is considered essential for any other mutation embraced by the claimed method.  “However, an important caveat of genetic screens is that may identify genes involved in a process, but as such they are only markers; they do not provide information about the mechanisms by which variants exert their phenotypic effects (page 11).” See Knowles (Cold Spring Harbor Perspective in Medicine 2012;2: a009548, page 1-13).  While it is acknowledged that there are other known CFTR mutations that cause CF, this limitation is not limited to CFTR and what is known in the prior art.  Even with the known mutations, this would require the skilled artisan to further experiment (not undue experimentation as examined under 112 first paragraph enablement) with any other mutation, make oligonucleotides and determine if they assist in editing a genomic sequence comprising a CFTR gene or a mutant protein that causes CF.
In addition, neither the specification nor the prior art of record disclose what
mutant proteins that cause cystic fibrosis can be modified to produce a non-wild-type codon that results in a non-disease-causing amino acid.  The applicant does not describe any non-wild type codon that would result from modifying a codon in a mutated CFTR amino acid sequence.  The modification to the genome sequence modifies the mutated codon could/could not result in another disease-causing codon.  This would result in the skilled artisan having to further experiment with this step and determine which sequences would result in a non-disease-causing protein.
In view of the foregoing, it is clear that the instant specification fails to convey
that the applicant had possession of the genus of proteins that cause CF embraced by claims 63-67 as of the effective filing date sought in the instant case.


Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered and found partially persuasive.
Applicant argues that the applicant does not have to spell out every detail of the invention in the specification (See Capon v. Eshhar, 418, F.3d 1349, 1357 (Fed. Cir. 2005).  As acknowledged by the office, CFTR mutations that cause CF are known in the prior art.  The applicant states that they are in possession of the claimed method of modifying a genomic sequence within a cell as recited in claim 1 and one of skill in the art would conclude that the applicant was possession of the claimed method.  In addition, the applicant argues that the specification discloses DeltaF508 as an example of the CFTR gene mutation that could be corrected.  The specification also discloses the R553M and the R555K mutations in the CF protein that suppress the deleterious effects of the detaF508 mutation.
Applicant’s arguments are acknowledged and found partially persuasive.  The specification provides written support for a mutant human CFTR protein.  Even though the applicant describes one human CFTR mutation, other human CFTR mutations are known in the prior art.  However, the arguments does not address the written description for claims 63-66 and new claim 67.  The DeltaF508 mutation is from a human CFTR protein.  This does not represent the genus of proteins embraced by the claimed.  The genus of proteins embraces any protein that causes CF and is from a genus of subjects (mice, dog, primate, cat, human, etc.).  Other than human CFTR protein, the prior art of record and the instant disclosure do not provide support for any other species of protein (CFTR protein) that causes cystic fibrosis.  The delta 508 mutation in new claim 67 is not limited to a human CFTR sequence.
With respect to claims 63-67, neither the prior art nor the as-filed specification describe how to modulate a genomic sequence to observe a non-wild-type codon that results in a non-disease causing protein; an encoded protein having an activity that is modulated as compared to a corresponding wild-type protein; modifies a mutant protein to suppress its disease causing effect.  The generic contemplation is attempt to pre-empt the future before it has arrived.  It invites the skilled to further experiment with the method to determine if any editing method would result in a protein with any of these properties.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 50-67 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target genomic DNA sequence" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The pre-amble recites a genomic sequence and line 8 recites a target sequence in said genomic sequence.  The target sequence can be a DNA or RNA sequence in a cell (page 24 of the specification).  A genomic sequence could be part of a different sequence in the cell.  For example, a cell infected with a RNA virus.  Claims 50-67 are also rejected because they are dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The broadest reasonable interpretation of the claimed invention embraces modifying a genomic sequence within a cell in vitro or in vivo comprising administering a single-stranded oligonucleotide with no additional proteins or nucleic acids to assist in modifying the sequence, wherein the oligonucleotide has one or more 2’-modified sugars and is substantially complementary to a region in the genomic sequence and has one or more mismatches in the central region of the oligonucleotide that modify the target sequence and the one or more mismatches further comprises one or more chemically modified nucleotides.
The term ‘an editing site’ in claim 1 refers to the part of the oligonucleotide that is a sequence that is complementary to the target sequence in the genomic sequence and has one or more mismatches with the target sequence.  The site can be from one to six nucleotides in length, but maybe longer as required.  See page 35.
The target sequence can be a DNA or RNA sequence in a cell (page 24).
The limitation ‘self-delivering’ in claim 60 is considered very broad and reads on any oligonucleotide that is not delivered with a delivery vehicle. See page 18 of the specification. In view of page 18, an oligonucleotide that is self- delivering embraces Gal-NAC conjugated oligonucleotide, lipophilic group conjugating editing oligonucleotide, or oligonucleotide with phosphorothioate tails or otherwise having about 8 or more phosphorothioate linkages.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1, 50, 54-56, 58-62, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Kmiec et al. (US 20040014057) taken with Radecke et al. (The Journal of Gene Medicine 2006, 8: 217-228).  
‘057 teaches a method of targeting chromosomal sequence comprising a target nucleic acid strand in a cell using a chemically modified single stranded oligonucleotide having one or more mismatches between the oligonucleotide and its complement on the target nucleic acid strand and at least one modified terminal modification selected from locked nucleic acid (LNA), 2’-O-Me base analog and at least three terminal phosphorothioates linkages. See pages 1-6, 59-68 and 204-205.  The 5’ terminus and 3’ terminus of the oligonucleotide can have at least one 2’-O-methyl ribonucleotide.  At least one terminal can have at least three terminal phosphorothioate linkages.  The oligonucleotide can be in a composition comprising a pharmaceutically acceptable carrier.  The oligonucleotide can be used for correction of the CFTR gene (table 16).  An assay can be used for determining the optimum length of the oligonucleotide, optimum sequence of the oligonucleotide, optimum position of the mismatched base or bases, optimum chemical modifications or modifications, optimum strand targeted for identifying and selecting the most efficient oligonucleotide for a particular gene alteration event by comparing to a control oligonucleotide.  The control oligonucleotide can be fully substituted with 2’-O-methyl analogs or an RNA oligonucleotide.
Kmiec does not specifically teach using an oligonucleotide having a 5’ arm, an editing site, and a 3’ arm and the editing site has one or more mismatches and the mismatch having a backbone modification
However, at the time of the effective filing date, Radecke et al. teach using a single stranded oligodeoxynucleotide for targeted repair of a human chromosomal locus (pages 217-219).  Phosphorothioate linkages were studied to increase nuclease resistance (pages 222-224).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kmiec taken with Radecke to make an oligonucleotide having a 5’ arm, an editing site, and a 3’ arm and the editing site has one or more mismatches and the mismatch having a backbone modification, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the efficiency of the oligonucleotides to study modifying a genomic sequence in a cell line.  A person of ordinary skill in the art can use the assay taught by Kmiec to optimize the oligonucleotide by incorporating phosphorothioate linkages including at the mismatch nucleotide for selecting the most efficient oligonucleotide for a particular gene alteration event by comparing to a control oligonucleotide.  The oligonucleotide can be self-delivered without a self-delivery vehicle because it has a phosphorothioate terminus.  A person of ordinary skill in the art would make a composition comprising the oligonucleotide and a pharmaceutically acceptable carrier to deliver the oligonucleotide to a cell.  It would have been obvious to one of ordinary skill in the art to replace one or more cytosine with a 5’-methyl cytosine because 5’-methyl cytosine is a methylated form of the DNA base cytosine found in animals and can enhance the stability and antisense activity of the oligonucleotide.  One of ordinary skill in the art would have been motivated to make the oligonucleotide to target CFTR gene to revert the mutated nucleotide to a wild-type nucleotide to reduce the disease causing effect of the mutated CFTR gene.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant’s arguments, see pages 9-17, filed 8/23/22, with respect to the rejection(s) of claims 1 and 50-66 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn because of the amendment to claim 1 to recite that editing site has one or more mismatches is an independently selected chemically modified nucleotide comprising a sugar, nucleobase or backbone modification and the amendment to claim 66 to remove other diseases and other mutations causing cystic fibrosis.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 (deleting the term ‘and optionally comprises’ and the addition of claim 67.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 50-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/099,106 in view of Radecke et al. (The Journal of Gene Medicine 2006, 8: 217-228).
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace modifying a genomic sequence in a cell using a chemically modified single stranded oligonucleotide without additional exogenous proteins or nucleic acids, wherein said oligonucleotide has one or more chemical modifications selected from a backbone modification, a sugar modification, and a nucleobase modification.  The chemical modification causes a deamination of the targeted nucleobase of the targeted nucleotide sequence.  The only difference is the instant claims further recite wherein one or more mismatches is an independently selected chemical modification selected from a sugar, a nucleobase, or a backbone modifications.
However, at the time of the effective filing date, Radecke et al. teach using a single stranded oligodeoxynucleotide for targeted repair of a human chromosomal locus (pages 217-219).  Phosphorothioate linkages were studied to increase nuclease resistance (pages 222-224).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘106 with the teaching of Radecke to make an oligonucleotide having a 5’ arm, an editing site, and a 3’ arm and the editing site has one or more mismatches and the mismatch having a backbone modification, namely to arrive at the claimed invention.  
In addition, the additional limitation is recited in the specification of ‘106 and it would have been obvious to a person of ordinary skill in the art to arrive at the additional limitation.  See MPEP 804 II.B.2.(a).  See also pages 33-36 of the specification of ‘106.  These pages teach one of ordinary skill in the art that these modifications may lead to pronounced enhancements of editing.  When a person of ordinary skill in the art looks for a definition for the structural limitations of the oligonucleotide and what sequence is being edited in the claim of ‘106, they would arrive at the modifications and the target sequence is a sequence encoding a mutant protein that causes cystic fibrosis in instant claims 50-67.  See pages 33-60 and 98-101 and Figure 2 of the specification of ‘106.
It would have been obvious to make a composition comprising the oligonucleotide and a pharmaceutical acceptable carrier or utilizing a self-delivering conjugate (pages 101 and 103 of ‘106) to deliver the oligonucleotide to a cell.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2015/0166980) teaches editing a genomic sequence in a cell comprising administering a gRNA linked to an inactive Cas9 domain to the cell.  Liu does not specifically teach or make obvious that the gRNA is chemically modified and has at least one mismatch compared to the target sequence in a genomic sequence.
WO 2016/094845 is the published application of the parent application PCT/US2015/065348.
WO 2013/173599 teaches administering a chemically modified single stranded oligonucleotide to a cell to target a PRC-associated region of a hemoglobin gene to activate or enhance expression of a hemoglobin gene.
Tod Woolf (US20190300872) appears to teach or make obvious the claimed invention (See Figure 1), but the U.S. application has an effective filing date after the effective filing date of the instant claims.  NOTE: The inventor (Woolf) listed as a co-inventor in the instant application is listed on the publication and the co-pending U.S. application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635